Armstrong, J.
¶1 Kevin Bert Lawson appeals his conviction of manufacturing methamphetamine, arguing that the trial court should have suppressed evidence obtained during an unconstitutional warrantless search of a shed on his property. Because the State did not show that the officers faced exigent circumstances justifying a war-rantless search, we reverse.
FACTS
¶2 Pierce County Sheriff’s Deputies Eldridge and Mundell responded to a call from an anonymous citizen reporting a strong chemical, ammonia-like smell coming from Lawson’s residence. The caller said that the odor burned her eyes and throat.
¶3 When the deputies arrived at the scene, they saw Lawson standing near a shed in his fenced yard. The deputies called Lawson to the fence and explained that they were there to investigate the odor. The deputies asked Lawson if the house was his and if they could search the shed. Lawson said yes and invited them in.
¶4 Deputy Eldridge entered through the fence gate and immediately walked toward the shed. Neither Deputy Eldridge nor Deputy Mundell advised Lawson of his Ferrier1 warnings. As Deputy Eldridge approached the shed, she smelled a strong chemical odor. She entered the *433shed and lifted the lid of one of two plastic totes. Inside the tote, Deputy Eldridge saw a grinder with white residue, a glass baking dish with residue, a spatula with residue, and a gallon milk jug containing a blue liquid. She immediately exited the shed and told Deputy Mundell that she had discovered a methamphetamine lab.
¶5 The deputies then arrested Lawson and, during a search incident to arrest, Deputy Mundell discovered a small amount of methamphetamine in Lawson’s pocket. After Deputy Eldridge read Lawson his Miranda2 warnings, Lawson told her that he extracted ephedrine to sell and to trade for methamphetamine.
¶6 The State charged Lawson with one count of manufacturing methamphetamine and one count of possession of methamphetamine.
¶7 The trial court heard Lawson’s motion to suppress evidence based on the deputies’ alleged violation of the rule announced in Ferrier. After hearing testimony from Deputy Eldridge, Deputy Mundell, and Victoria Lisoski,3 the trial court ruled that Lawson invited the deputies to look at his shed; that the deputies could smell something before they got into the shed; and that once in the shed, the deputies knew that Lawson had a methamphetamine lab. The trial court ruled that the chemical odor, the anonymous citizen’s call, and the objects Deputy Eldridge found in the shed were sufficient to lead a reasonable person to believe that Lawson was engaged in a crime. Finding that there “was a clear and present danger to persons on [Lawson’s] property and to the surrounding residents in the neighborhood,” the trial court denied Lawson’s motion to suppress. Clerk’s Papers (CP) at 9. It also ruled that Deputies Eldridge and Mundell were not required to give Ferrier warnings because the deputies were at Lawson’s property to investigate a *434danger to persons on the property and to the surrounding community and not to gather evidence of illegal drug activity.
¶8 After a bench trial on stipulated facts, the trial court found Lawson guilty of manufacturing methamphetamine and not guilty of possessing methamphetamine.
ANALYSIS
1. Standard of Review
 ¶9 In reviewing a trial court’s denial of a suppression motion, we review challenged findings of fact for substantial supporting evidence. State v. Mendez, 137 Wn.2d 208, 214, 970 P.2d 722 (1999). Substantial evidence is evidence sufficient to persuade a fair-minded person of the truth of the finding. Mendez, 137 Wn.2d at 214. We review the trial court’s conclusions of law de novo. State v. Levy, 156 Wn.2d 709, 733, 132 P.3d 1076 (2006).
2. Warrantless Searches in General
 ¶10 We presume that warrantless searches of constitutionally protected areas are unreasonable absent proof that one of the well-established exceptions applies. Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967); State v. Ladson, 138 Wn.2d 343, 349, 979 P.2d 833 (1999). The State bears the burden of establishing an exception to the warrant requirement. State v. Potter, 156 Wn.2d 835, 840, 132 P.3d 1089 (2006).
3. Community Caretaking/Emergency Exception
¶11 Police officers may enter a building without a warrant when facing exigent circumstances (emergency exception). The exception recognizes the “ ‘community care-taking function of police officers, and exists so officers can assist citizens and protect property.’ ” State v. Schlieker, 115 Wn. App. 264, 270, 62 P.3d 520 (2003) (quoting State v. Menz, 75 Wn. App. 351, 353, 880 P.2d 48 (1994)). The emergency exception justifies a warrantless search when (1) the officer *435subjectively believes that someone needs assistance for health or safety reasons, (2) a reasonable person in the same situation would similarly believe there was a need for assistance, and (3) the need for assistance reasonably relates to the place searched. State v. Kinzy, 141 Wn.2d 373, 386-87, 5 P.3d 668 (2000) (quoting Menz, 75 Wn. App. at 354). When analyzing these factors, we view the officer’s actions as the situation appeared to the officer at the time. State v. Lynd, 54 Wn. App. 18, 22, 771 P.2d 770 (1989).
¶12 Lawson argues that the deputies’ warrantless entry onto his property did not fall within the community caretaking exception. He assigns error to the trial court’s finding that the deputies’ primary purpose in visiting Lawson’s property was to investigate a possible danger to someone on the property and to people in the surrounding community and not to search for evidence of illegal drug activity.
¶13 The deputies testified that they went to Lawson’s house because an anonymous caller had reported a strong ammonia odor and the caller suspected possible drug activity. Deputy Mundell and Deputy Eldridge wanted to “make sure that [Lawson’s residence] was safe.” Report of Proceedings (RP) (Nov. 3, 2004) at 43. But when she arrived at Lawson’s house, Eldridge armed herself with a rifle and a handgun because “[people that manufacture methamphetamine] pose hazards to us. [They] don’t like to go to jail and sometimes they like to go for handguns and like to take shots at us.” RP (Nov. 3, 2004) at 25.
¶14 Deputy Eldridge testified that it was important for her to investigate the smell because “[fit’s a danger to public safety. . . [t]here are inhalation hazards. [And] [sometimes meth labs explode.” RP (Nov. 3, 2004) at 7. Deputy Mundell testified that “if you have a lot of houses, one on top of the other and if somebody was producing meth or a byproduct of meth, you’re putting a whole bunch of people’s lives in danger.” RP (Nov. 3, 2004) at 43. But he said that although there were children within a block of Lawson’s *436house, there were no people on the street adjacent to Lawson’s house.
¶15 When the State invokes the emergency exception, it must satisfy us that the claimed emergency is not merely a pretext for conducting an evidentiary search. Schlieker, 115 Wn. App. at 270 (citing Lynd, 54 Wn. App. at 21). In Schlieker, deputies responded to a domestic disturbance call reporting screaming, yelling, and a gunshot at a home. Schlieker, 115 Wn. App. at 267. When the deputies arrived, the occupants explained that a cigarette lighter had exploded in the clothes dryer. Schlieker, 115 Wn. App. at 267. The occupants then told the deputies that they suspected drug activity in a trailer the defendants had parked on the property. Schlieker, 115 Wn. App. at 267. As the deputies approached the trailer to investigate, two individuals ran to a nearby car and drove away from the trailer. Schlieker, 115 Wn. App. at 267. Concerned that the individuals stole the car and that someone in the trailer might be injured, the deputies entered the trailer. Schlieker, 115 Wn. App. at 267.
¶16 The deputies found the defendants hiding in the trailer, handcuffed them both, and removed them from the trailer. Schlieker, 115 Wn. App. at 267. The deputies then reentered the trailer and found evidence of methamphetamine manufacture. Schlieker, 115 Wn. App. at 268. In denying the defendants’ motion to suppress, the trial court concluded that the community caretaking exception justified the initial entry. Schlieker, 115 Wn. App. at 269. On appeal, we found significant that (1) the deputies were not at the trailer out of concern for the defendants’ safety, but to investigate trespassing and drug activity allegations; (2) the deputies had no information that someone inside the trailer had been injured; and (3) after finding the defendants unharmed, the deputies did not inquire about their well-being but handcuffed and arrested them and searched for evidence of criminal activity. Schlieker, 115 Wn. App. at 271-72. We held that the emergency exception did not justify the warrantless entry because “[t]he deputies’ ac*437tions and that they did not inquire into the occupants’ safety, but instead handcuffed and arrested them, convince us that this was not a circumstance wherein the deputies were attempting to help people who were injured or in danger.” Schlieker, 115 Wn. App. at 272.
¶17 We find Schlieker persuasive. Although the deputies here did not handcuff Lawson before searching the shed, neither did they ask about his health or well-being. Also, similar to Schlieker, the deputies had no information that anyone on Lawson’s property, particularly in the shed, was injured or in need of immediate help; and the 911 call did not report that anyone on Lawson’s property was injured or in need of immediate help. Significantly, the trial court did not find that the deputies subjectively believed that someone on the property or nearby needed help for health or safety reasons. See Schlieker, 115 Wn. App. at 271. Rather, the trial court focused on the deputies’ purpose of “investigating a potential danger to the community, and not... to gather evidence of illegal drug activity.” CP at 8. But finding “a potential danger to the community” falls short of finding that the officers entertained a specific belief that someone in the shed needed immediate help, a necessary step in authorizing an emergency entry into the shed. Kinzy, 141 Wn.2d at 386-87.
¶18 Generally, we have endorsed an emergency entry only where the officers reasonably believed that a specific person or persons needed immediate help for health or safety reasons. See, e.g.,Lynd, 54 Wn. App. at 22-23 (where police officer had knowledge of 911 hang-up call from defendant’s home, the phone line remained busy after the 911 call, a domestic violence incident between spouses had just occurred, defendant was loading his things into his vehicle and preparing to leave, and defendant did not want the officer to enter the home to check on his wife, emergency exception justified warrantless entry into defendant’s home to investigate the well-being of the wife); see also State v. Gocken, 71 Wn. App. 267, 272-77, 857 P.2d 1074 (1993) (the emergency exception justified a warrantless search where *438police officers entered the defendant and victim’s condominium and kicked in the victim’s bedroom door to perform a “routine check on [the victim’s] welfare” after reports of decaying flesh odor and reports from family and friends that they had not seen the victim for several weeks). We are unwilling to extend the doctrine to authorize warrantless entries where the officers express only a generalized fear that methamphetamine labs and their ingredients are dangerous to people who might live in the neighborhood.
¶19 Because the State did not prove and the trial court did not find that the deputies subjectively believed someone on Lawson’s property needed assistance for health or safety reasons, the court erred in denying Lawson’s motion to suppress. See Kinzy, 141 Wn.2d at 386. And because the State argues only that officers were not required to advise Lawson of the Ferrier warnings because exigent circumstances justified their entry, we do not address consent.
¶20 Reversed and remanded.
Van Deren, A.C.J., concurs.

 State v. Ferrier, 136 Wn.2d 103, 118-19, 960 P.2d 927 (1998) (when police officers conduct a “knock and talk” for the purpose of obtaining consent to search a home, they must, before entering the home, tell the person from whom they seek consent that he or she may lawfully refuse to consent to the search and that he or she *433can, at any time, revoke the consent and limit the scope of the consent to certain areas of the home).


 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


 Lisoski is Lawson’s girl friend. She was at Lawson’s house when Deputy Eldridge and Deputy Mundell searched the shed and arrested Lawson.